DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 14-32 are pending. Claims 1-13 has been canceled. Claims 14, 19, 23, 27-28 and 32 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 101 rejection previous set forth in the Non-Final Office Action mailed 07/22/2021.
Response to Arguments
Applicant' s arguments, see pages 9-10, filed 10/20/2021, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of claims 14-32 has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,360,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 14-32 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art DAI et al. (US Pub No. 2012/0159628) discloses a malware detection apparatus is used to detect a program. The program executes a first process. The malware detection apparatus comprises a storage unit and a processing unit. The storage unit is configured to store a malicious behavior profile of a malware. The processing unit is configured to construct a first behavior profile according to the first process, compare the first behavior profile with the malicious behavior profile and generate a comparison result. The processing unit updates a behavior record table according to the comparison result, and determines that the program is the malware according to the behavior record table (Dai, Abstract), Kanoun et al. (US Patent No. 8,973,092) discloses adapting security policies of an information system infrastructure as a function of attacks on the system by storing potential attacks, their associated risks and curative security policies in a data repository, monitoring entering contents representing data streams of the information system, detecting at least one attack in the information system (Kanoun, Abstract), Anzai et al. (US Patent No. 7,748,041) discloses design/evaluation support tool 100 is constructed from a table link use unit 110 identifying linkages between a threat-to-component correspondence table 125, a risk-value table 126, a component contribution rate table 127, and a risk-to-assurance level correspondence table 128, based on their respective duplicate items; and a component assurance level deriving unit 111 deriving an assurance level of each of components that conforms to a risk value of a threat that a security function of each of the components counters by weighting the risk value of the threat by a component rate of contribution based on linkages of the tables (Anzai, Abstract), Khurana et al. (US Patent No. 8,793,790) discloses Khurana, Abstract), Tuvell et al. (US Pub No. 2007/0240217) discloses detecting malware by modeling the behavior of malware and comparing a suspect executable with the model. The system and method extracts feature elements from malware-infected applications, groups the feature elements into feature sets, and develops rules describing a malicious probability relationship between the feature elements. Using malware-free and malware-infected applications as training data, the system and method heuristically trains the rules and creates a probability model for identifying malware. To detect malware, the system and method scans the suspect executable for feature sets and applies the results to the probability model to determine the probability that the suspect executable is malware-infected (Tuvell, Abstract), Vallone et al. (US Pub No. 2016/0134653) discloses assessing a target network's vulnerability to a real cyberthreat based on determining policy-based synthetic tests configured to model the behavior of the cyberthreat.  Real-time feedback from the target network (e.g., servers, desktops, and network/monitoring hardware and/or software equipment) are received, analyzed, and used to determine whether any modifications to the same or a new synthesized test is preferred.  The technology includes self-healing processes that, using the feedback mechanisms, can attempt to find patches for known vulnerabilities, Vallone, Abstract), and Kramer et al. (US Pub No. 2007/0006304) discloses malware recovery optimization in which malware detection processes and protocol processes on a device are monitored for events indicating a breach of security of the device, such as the presence of an infection or other evidence of a malware attack.  The devices report the events for collection on a centralized event collector that issues alerts of the events to other devices that may have been compromised because of the breach of security.  Upon receipt of the alert, the receiving devices may initiate malware recovery optimization, including activating anti-virus software to initiate a targeted scan of those resources that may have been compromised.  In this manner, malware recovery processes are optimized to recover the receiving device and/or resources when indicated. (Kramer, Abstract),  however, the prior art taken alone or in combination does not teach or suggest “storing, in the storage device, a plurality of purpose information associated with a plurality of, purposes of a plurality of harms to the computer system caused by the plurality of processes; storing, in the storage device, a plurality of relation information associated with a plurality of relations between the plurality of process information and the plurality of purpose information;  acquiring, from a detection device, a list of processes operating on the computer system and detected by the detection device; selecting a process from the list of processes; determining, based on the plurality of relation information stored in the storage device, a purpose information associated with a process information associated with the selected process; and outputting a signal configured to display the determined purpose information on a display device” (as recited in claims 14, 23 & 28), in combination with the remaining claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437